DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on March 22, 2021.
Applicant’s Foreign Priority translation has been acknowledged.
Applicant’s amendment to the abstract and the specification regarding the specification objection has been considered and is persuasive, therefore the specification objection has been withdrawn.
Applicant’s amendments to the drawings have been considered and are persuasive, therefore the drawing objection has been withdrawn.
Applicant’s amendment to the specification regarding the specification objection has been considered and is persuasive, therefore the specification objection has been withdrawn.
Applicant’s amendment to claim 1 regarding the “thin fibrous membrane” has been considered and is persuasive therefore the 35 USC § 112(a) as well as the 35 USC § 112(b) Claim 1 rejections regarding the “thin fibrous membrane have been withdrawn.
Applicant’s amendment to claims 1 and 9 regarding the 35 USC § 112(b) rejections have been considered and are persuasive therefore the 35 USC § 112(b) rejections have been withdrawn.
Applicant’s amendments to claims 1-13 have been considered and a new grounds of rejection has been made in light of the amendments.
Priority

Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/KR2016/012681, filed November 4, 2016 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20110098572A1) and further in view of Won et al. (KR20140011095).
Regarding Claim 1, Chen et al. hereinafter Chen discloses an image processing system (Para [0097] – “The OCT, ultrasound imaging, and photoacoustics imaging are further processed at the image processor 114”) comprising an integrated catheter for cardiovascular diagnosis (Para [0021] – “Examples of use include but are not limited to intravascular catheter vessel imaging”, Para [0102] – “This device has potential applications which include but are not limited to: (a) pre-cancer screening: in gastrointestinal and urogential tracts and on skin; (b) diagnosis and management cardiovascular diseases with intravascular procedures: monitoring aneurysms, stents, atherosclerosis, and plaque build-up”), wherein the image processing system (Para [0097] – “The OCT, ultrasound imaging, and photoacoustics imaging are further processed at the image processor 114”) comprises:
an imaging device (fig. 17 – (112) image probe) having an OCT image unit (Fig. 17 - (104) OCT Tx/Rx port) using near-infrared light for acquiring an image (Para [0027] – “An OCT image is obtained by transmitting/receiving visible or near-infrared laser light to acquire tissue surface profile and cross-sectional tissue and blood vessel images.”)
an ultrasonic and photoacoustic image unit (Para [0096] – “ultrasound imaging and photoacoustics imaging are both acquired through the ultrasound imaging Tx/Rx port 110.”) for acquiring an image of a blood vessel structure (Para [0102] – “This device has potential applications which include but are not limited to: (a) pre-cancer screening: in gastrointestinal and urogential tracts and on skin; (b) diagnosis and management cardiovascular diseases with intravascular procedures: monitoring aneurysms, stents, atherosclerosis, and plaque build-up”)
a catheter device for transmitting near-infrared light and photoacoustic light (Para [0100] – “continuous NIR laser beam for OCT imaging and nano-second pulsed laser 100 for photoacoustic excitation”, therefore there are two sources of light) and ultrasonic waves having predetermined wavelengths of the imaging device to a sample (Fig. 17 shows a block diagram of the imaging system which may be an intravascular catheter vessel imaging system as cited above, the diagram shows the ; and
a photoprocessing device for concentrating the near-infrared light and photoacoustic light having a predetermined wavelengths generated by the catheter device, transmitting them to the catheter device (Para [0096] – “The block diagram, shown in FIG. 17, has a central controller 96 that controls the operation of: OCT unit 98, photoacoustic excitation laser unit 100, and ultrasound pulser/receiver unit 102.”, Para [0099] – “At the center of the image probe head 120 is a GRIN lens 136 attached to the end of a single mode optical fiber 138 to focus the OCT laser beam from the OCT optical fiber 138. In the illustrated embodiment there are six photoacoustic optical fibers 126 surrounding the OCT optical fiber 138. The number of fibers 126 can be varied according to design choice. These optical fibers 126 transmit photoacoustic excitation laser light into tissues and heat the superficial blood vessels”), separating the near-infrared light, the acoustic wave and the ultrasonic wave having a predetermined wavelength returned back from the sample, and transmitting them to the imaging device (Para [0027] – “An OCT image is obtained by transmitting/receiving visible or near-infrared laser light to acquire tissue surface profile and cross-sectional tissue and blood vessel images.”, Para [0082] – “The 1310 nm single mode fiber 12 within the OCT probe 10 was cut to 8 degrees and glued to a focusing GRIN lens 20.”, Fig. 15A and 15B show an ultrasound image and an OCT image, Para [0027] – “Therefore, the ultrasound transducer can be used for acquiring a traditional Ultrasound tissue image and a photoacoustic image”, therefore the signals from the near-infrared light, the acoustic wave, and the ultrasonic wave are separated to form three separate images).
Conversely Chen does not teach an optical tomographic microstructure image of a blood vessel  
 an optical tomographic microstructure image of a blood vessel (Pg.3 first para. – “An imaging apparatus including a tomographic imaging unit for obtaining a tomographic microstructure image of a blood vessel”)
Chen and Won are both analogous arts considering they are both in the field of cardiovascular OCT imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate optical tomographic microstructure image of Won to achieve the same results. One would have motivation to combine because it is possible to observe microscopic changes in the blood vessels (Pg. 2 Description Para. 6).
Regarding claim 1, Chen and Won do not teach the OCT image unit “for acquiring an image showing contacts between a stent and a blood vessel”, an optical tomographic microstructure image “measuring thickness of a blood vessel”, or an ultrasound and photoacoustic image unit “measuring a liquid concentration and a lipid core area”, therefore being capable to perform the intended use.  However, these limitations are not given patentable weight as a recitation directed to the manner in which a claimed device such as the claimed OCT image unit and the ultrasound and photoacoustic image unit are intended to be used does not differentiate the claimed apparatus from a prior art apparatus.  Applicant is reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2112 (Section III) and MPEP 2114. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20110098572A1) in view of Won et al. (KR20140011095) and further in view of Geun et al. (KR20140001453).

Regarding Claim 2, Chen and Won disclose all the elements of the claimed invention as cited in claim 1.
Chen further discloses the OCT image unit (Fig. 17 – (98)) comprises:
a near-infrared light generator for generating light having predetermined wavelengths (Para [0096] – “The block diagram, shown in FIG. 17, has a central controller 96 that controls the operation of: OCT unit 98, photoacoustic excitation laser unit 100, and ultrasound pulser/receiver unit 102”, Para [0027] – “An OCT image is obtained by transmitting/receiving visible or near-infrared laser light to acquire tissue surface profile and cross-sectional tissue and blood vessel images”, Para [0082] – “The 1310 nm single mode fiber 12 within the OCT probe 10 was cut to 8 degrees and glued to a focusing GRIN lens 20”)
a first SMF (Single-mode fiber) (Para [0082] – “The 1310 nm single mode fiber 12 within the OCT probe 10 was cut to 8 degrees and glued to a focusing GRIN lens 20”)
Conversely Chen does not teach a first coupler for guiding the light to a reference end through a first path
a double clad optical fiber coupler for receiving the light, coupling it and transmitting it to the light processing device; and
An optical fiber for receiving the light through a second path of the first coupler
a second SMF
a second coupler for coupling the light received at the double clad optical fiber coupler guiding the light reflected from the sample and the light reflected at the reference end, and transmitting the combined light to a detector, to obtain the OCT image.
However Won discloses a double clad optical fiber coupler for receiving the light, coupling it and transmitting it to the light processing device (Pg.4 Para. 7 – “In an embodiment of the present invention, a wide wavelength of light from various lasers is delivered to the blood vessel with the catheter device ; and
a second SMF (Fig.5).
Chen and Won are both analogous arts considering they are both in the field of cardiovascular OCT imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate double clad optical fiber and the second SMF of Won to achieve the same results. One would have motivation to combine because it is possible to observe microscopic changes in the blood vessels (Pg. 2 Description Para. 6).
Conversely Chen and Won do not teach the OCT image unit comprises:
a first coupler for guiding the light to a reference end through a first path
An optical fiber for receiving the light through a second path of the first coupler
a second coupler for coupling the light received at the double clad optical fiber coupler guiding the light reflected from the sample and the light reflected at the reference end, and transmitting the combined light to a detector, to obtain the OCT image.
However Geun et al. discloses the OCT image unit comprises (Fig.2):
a first coupler for guiding the light to a reference end through a first path (Fig. 2 – 134 first and second coupler with one coupler guiding light to a reference end through a first path);
An optical fiber for receiving the light through a second path of the first coupler (Fig. 2) 
a second coupler for coupling the light received at the double clad optical fiber coupler guiding the light reflected from the sample and the light reflected at the reference end, and transmitting the combined light to a detector, to obtain the OCT image (Fig. 2 – 134 first and second coupler with one coupler guiding the light received from the measurement object and the light reflected from the reference end and transmitting the combined light to a detector 139 the detector is then connected to the control unit which is configured to implement an image from the returned signal).
Chen and Geun are both analogous arts considering they are both in the field of OCT imaging with additional modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the couplers of Geun to achieve the same results. One would have motivation to combine because simultaneously implementing OCT, photoacoustic imaging, as well as ultrasound imaging simplifies the process of acquiring image information (Pg. 2 Description Para. 8).
Claims 3-5, and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20110098572A1) in view of Won et al. (KR20140011095), Geun et al. (KR20140001453) and further in view of Sethuraman et al. (US 20110021924 A1).
Regarding Claim 3, Chen, Won, and Geun disclose all the elements of the claimed invention as cited in claims 1 and 2.
Chen further discloses the ultrasound and photoacoustic image unit (Fig. 17 – (102), Para [0025] – “photoacoustics imaging and ultrasound imaging share with the same imaging system on the receiving side”) comprises:
Conversely Chen does not teach a pulse laser generator for generating the photoacoustic light to be irradiated to a sample, that is transmitted to the catheter device through the double clad fiber coupler via the light processing device;
a receiving end for receiving the acoustic waves by thermal energy, which are generated by the irradiated light through the catheter device from the sample, and for delaying the photoacoustic light and then receiving the photoacoustic light as a reference signal;
a processing unit for processing the reference signal and the acoustic wave signal of the receiving end to obtain an IVPA image.
However Won discloses a double clad fiber coupler (fig. 1 – 130)
Chen and Won are both analogous arts considering they are both in the field of cardiovascular OCT imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate double clad optical fiber of Won to achieve the same results. One would have motivation to combine because it is possible to observe microscopic changes in the blood vessels (Pg. 2 Description Para. 6).
Conversely Chen and Won do not teach 
a pulse laser generator for generating the photoacoustic light to be irradiated to a sample, that is transmitted to the catheter device through the double clad fiber coupler via the light processing device;
a receiving end for receiving the acoustic waves by thermal energy, which are generated by the irradiated light through the catheter device from the sample, and for delaying the photoacoustic light and then receiving the photoacoustic light as a reference signal;
a processing unit for processing the reference signal and the acoustic wave signal of the receiving end to obtain an IVPA image.
However Geun discloses the ultrasound and photoacoustic image unit comprises:
a pulse laser generator for generating the photoacoustic light to be irradiated to a sample, that is transmitted to the catheter device through the optical fiber via the light processing device (Fig.2, Pg.4 paras. 12-13 – “the photoacoustic imaging generation unit 150 of the present embodiment includes a ;
a receiving end for receiving the acoustic waves by thermal energy, which are generated by the irradiated light through the catheter device from the sample, and then receiving the photoacoustic light as a reference signal (Pg.4 paras. 14 -15)– “the pulsed laser is reflected on the rotating mirror 113 in the housing 110 and arrives at the measuring object 101, the measuring object 101 absorbing the pulsed laser thermally expands, and the resulting ultrasonic signal The measurement can be performed using the rotating mirror 113 and the transducer 152. The measured ultrasound signal may be converted into an electrical signal by the transducer 152 and then supplied to the control unit 180 through the transducer line 173. Then, the control unit 180 can generate photoacoustic imaging for the measurement object 101 by digitizing the electrical signal and implementing it as an imaging”); and
a processing unit for processing the reference signal and the acoustic wave signal of the receiving end to obtain an IVPA image (Pg.4 para. 15 – “the control unit 180 can generate photoacoustic imaging for the measurement object 101 by digitizing the electrical signal and implementing it as an imaging”).
Chen and Geun are both analogous arts considering they are both in the field of OCT imaging with additional modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the photoacoustic imaging unit of Geun to achieve the same results. One would have motivation to combine because simultaneously implementing 
Conversely Chen, Won, and Geun do not teach delaying the photoacoustic light 
However Sethuraman et al. hereinafter Sethuraman discloses delaying the photoacoustic light (Para [0110] – “The integrated catheter 100 is interfaced with the IVUS/IVPA console containing a pulsed laser device and electronic integrated circuits incorporating the functionalities that control ultrasonic pulsing, ultrasonic and photoacoustic signal conditioning, and user-defined delay mechanisms.”)
Won and Sethuraman are both analogous arts considering they are both in the field of catheters combining multiple modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the delaying of photoacoustic light of Sethuraman to achieve the same results. One would have motivation to combine because “The invention enables the artisan to combine photoacoustic and ultrasound echo images acquired from vantage points within the lumen of an organ or vessel of a subject, especially images of the walls of a blood vessel.” (Para [0007]).
Regarding Claim 4, Chen, Won, Geun, and Sethuraman disclose all the elements of the claimed invention as cited in claims 1, 2, and 3.
Chen further discloses an ultrasound generator for generating ultrasound […] (Fig. 17 (102) – US pulser receiver unit) which is transmitted to the sample (Fig. 17 (108) – USI Tx/Rx Port, therefore ultrasound signals are transmitted (Tx) to the sample), then reflected from the sample is received at the receiving end and then transmitted to the processing unit (Fig. 17 (108) – USI Tx/Rx Port, Fig. 15A shows an ultrasound image of a sample therefore ultrasound signals are transmitted and reflected from the sample to be received by the USI Tx/Rx Port and transmitted to the processing unit to be processed into an image).
ultrasound having predetermined frequency 
However Sethuraman discloses ultrasound having predetermined frequency (Para [0080] – “the ultrasound transducer probe and the control elements of the laser system interfaced with the photoacoustic probe, allows the user to control the optical excitation signal and the ultrasound echo signal temporally as a function of photoacoustic and echo signals received.”)
Chen and Sethuraman are both analogous arts considering they are both in the field of catheters combining multiple modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the predetermined frequency of Sethuraman to achieve the same results. One would have motivation to combine because “The invention enables the artisan to combine photoacoustic and ultrasound echo images acquired from vantage points within the lumen of an organ or vessel of a subject, especially images of the walls of a blood vessel.” (Para [0007]).
Regarding Claim 5, Won, Geun, and Sethuraman disclose all the elements of the claimed invention as cited in claims 1, 2, 3, and 4. 
Chen further discloses wherein the catheter device (Para [0021] – “Examples of use include but are not limited to intravascular catheter vessel imaging”) comprises:
Conversely Chen does not teach DCF (Double Cladding Fiber) for guiding the light having predetermined wavelengths provided from the light processing device to a sample;
a lens for passing the light passed through the optical fiber; and
a prism for refracting the light passed through the lens in order to irradiate it to a predetermined target position of the sample; and
wherein the optical fiber, the lens, and the prism are modularized as one to be provided into a single housing.
DCF (Double Cladding Fiber) for guiding the light (Fig. 5) having predetermined wavelengths provided (Pg.3 second last para. – “In the present invention, one optical fiber is used, and light of a wide wavelength emitted from various lasers can be transmitted to a blood vessel through a catheter”) from the light processing device to a sample (Fig. 5);
Chen and Won are both analogous arts considering they are both in the field of cardiovascular OCT imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate double clad optical fiber of Won to achieve the same results. One would have motivation to combine because it is possible to observe microscopic changes in the blood vessels (Pg. 2 Description Para. 6).
Conversely Chen and Won do not disclose a lens for passing the light passed through the optical fiber; and
a prism for refracting the light passed through the lens in order to irradiate it to a predetermined target position of the sample; and
wherein the optical fiber, the lens, and the prism are modularized as one to be provided into a single housing.
However Geun discloses a lens for passing the light through the optical fiber (Fig.4 – 132); and
a prism for refracting the light passed through the lens in order to irradiate it to a predetermined target position of the sample (Fig.4 – 113), and
wherein the optical fiber, the lens, and the prism are modularized as one to be provided into a single housing (Fig.4 – 110) having a light source opening for scanning the light to the sample (Fig.4 – 112).
Chen and Geun are both analogous arts considering they are both in the field of OCT imaging with additional modes of imaging.

Regarding Claim 8, Won, Geun, and Sethuraman disclose all the elements of the claimed invention as cited in claims 1, 2, 3, 4, and 5.
Conversely Chen does not teach the DCF comprises two channels having:
a core portion for guiding a light having a predetermined wavelength of the OCT image unit to the sample and transmitting the light reflected from the sample to the OCT image unit; and
a clad portion for guiding a photoacoustic light of the ultrasound and photoacoustic image unit to the sample.	
However Won discloses the DCF comprises two channels (Fig.3a) having:
a core portion for guiding a light having a predetermined wavelength of the OCT image unit to the sample and transmitting the light reflected from the sample to the OCT image unit (Pg.4 Para.10 – “The OFDI laser for the optical mono-layer microstructure image is guided by a single-mode fiber (SMF) 410, passes through a first dichroic 420 of the optical coupling unit 130, is condensed by a lens, Coupled to the core portion of the special optical fiber and guided to the catheter device 120. The light is irradiated to the sample or the blood vessel through the catheter device 120. The irradiated light is reflected back and passes through the core portion”); and
a clad portion for guiding light for another image unit to the sample (Pg.3 Para.2 – “the Clad part may be a channel used for the tissue spectroscopic part and the molecular imaging part.”).
Chen and Won are both analogous arts considering they are both in the field of cardiovascular OCT imaging.

Conversely Chen and Won do not teach guiding a photoacoustic light of the ultrasound and photoacoustic image unit to the sample
However Geun discloses guiding a photoacoustic light of the ultrasound and photoacoustic image unit to the sample (Fig. 2, Fig.5)
Chen and Geun are both analogous arts considering they are both in the field of OCT imaging with additional modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the ultrasonic imaging unit of Geun to achieve the same results. One would have motivation to combine because simultaneously implementing OCT, photoacoustic imaging, as well as ultrasound imaging simplifies the process of acquiring image information (Pg. 2 Description Para. 8).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20110098572A1) in view of Won et al. (KR20140011095), Geun et al. (KR20140001453), Sethuraman et al. (US 20110021924 A1), and further in view of Hennings et al. (US 20050131400 A1).
Regarding Claim 6, Won, Geun, and Sethuraman disclose all the elements of the claimed invention as cited in claims 1, 2, 3, 4, and 5.
Conversely Chen does not teach the housing comprises a quartz capillary tube for preventing the inflow of liquid.
However Hennings et al. hereinafter Hennings discloses the housing is provided with a quartz capillary tube for preventing the inflow of liquid (Fig. 9C, Para [0090] – “a non-toxic, heat. resistant or .
Chen and Hennings are both analogous arts considering they are both in the field of vascular catheters.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the quartz housing of Hennings to achieve the same results. One would have motivation to combine because the quartz tube provides a sealed air chamber (Para [0090]).
Regarding Claim 7, Won, Geun, Sethuraman, and Hennings disclose all the elements of the claimed invention as cited in claims 1, 2, 3, 4, 5, and 6.
	Chen further teaches the catheter device (Para [0021] – “Examples of use include but are not limited to intravascular catheter vessel imaging”)
the device further comprises an ultrasonic transducer for receiving the acoustic wave reflected from the sample and transmitting it to the receiving end of the ultrasonic wave and the photoacoustic image unit (Para [0027] – “Therefore, the ultrasound transducer can be used for acquiring a traditional Ultrasound tissue image and a photoacoustic image”, Fig. 17 – the USI Tx/Rx Port is interpreted as the transducer which transmits the received signals to the US pulser receiver unit)
Claims 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (KR20140011095) and further in view of Geun et al. (KR20140001453).
Regarding Claim 9, Won discloses An integrated catheter device for cardiovascular diagnosis comprising: (Fig. 5):
DCF (Double Cladding Fiber) for guiding a light having a predetermined wavelengths (Pg.3 second last para. – “In the present invention, one optical fiber is used, and light of a wide wavelength emitted from various lasers can be transmitted to a blood vessel through a catheter”) generated in a imaging device to a sample; (Fig. 5);
	Conversely Won does not disclose a lens for passing the light through the DCF; and
a prism for refracting the light passed through the lens in order to irradiate it to a predetermined target position of the sample, and
wherein the DCF, the lens, and the prism are modularized as one to be provided into a single housing having a light source opening for scanning the light to the sample
However Geun discloses a lens for passing the light through the optical fiber (Fig.4 – 132); and
a prism for refracting the light passed through the lens in order to irradiate it to a predetermined target position of the sample (Fig.4 – 113), and
wherein the optical fiber, the lens, and the prism are modularized as one to be provided into a single housing (Fig.4 – 110) having a light source opening for scanning the light to the sample (Fig.4 – 112).
Won and Geun are both analogous arts considering they are both in the field of OCT imaging with additional modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Won and Sethuraman to incorporate housing components of Geun to achieve the same results. One would have motivation to combine because simultaneously implementing OCT, photoacoustic imaging, as well as ultrasound imaging simplifies the process of acquiring image information (Pg. 2 Description Para. 8).
Regarding Claim 13, Won and Geun disclose all the elements of the claimed invention as cited in claim 9.
the DCF comprises two channels (Fig.3a) having:
a core portion for guiding a near-infrared light having a predetermined wavelength generated in the imaging device to the sample and for transmitting the near-infrared light reflected from the sample to the imaging device (Pg.4 Para.10 – “The OFDI laser for the optical mono-layer microstructure image is guided by a single-mode fiber (SMF) 410, passes through a first dichroic 420 of the optical coupling unit 130, is condensed by a lens, Coupled to the core portion of the special optical fiber and guided to the catheter device 120. The light is irradiated to the sample or the blood vessel through the catheter device 120. The irradiated light is reflected back and passes through the core portion”, Pg.3 second last para. – “one optical fiber is used, and light of a wide wavelength emitted from various lasers can be transmitted to a blood vessel through a catheter”, Page 4 Para. 12 – “The near-infrared fluorescence laser may be a laser that generates light having a wavelength of 680 nm or 750 nm”);
a clad portion for guiding light from another image unit to the sample (Pg.3 Para.2 – “the Clad part may be a channel used for the tissue spectroscopic part and the molecular imaging part.”).
Conversely Won does not teach guiding the photoacoustic light generated in the imaging device to the sample.
However Geun discloses guiding the photoacoustic light generated in the imaging device to the sample. (Fig. 2, Fig.5)
Won and Geun are both analogous arts considering they are both in the field of OCT imaging with additional modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Won to incorporate the ultrasonic imaging unit of Geun to achieve the same results. One would have motivation to combine because simultaneously implementing OCT, photoacoustic imaging, as well as ultrasound imaging simplifies the process of acquiring image information (Pg. 2 Description Para. 8).
Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (KR20140011095) in view of Geun et al. (KR20140001453), and further in view of Hennings et al. (US 20050131400 A1).
Regarding Claim 10, Won and Geun disclose all the elements of the claimed invention as cited in claim 9.
Conversely Won does not teach the housing comprises a quartz capillary tube for preventing the inflow of liquid.
However Hennings et al. hereinafter Hennings discloses the housing comprises a quartz capillary tube for preventing the inflow of liquid. (Fig. 9C, Para [0090] – “a non-toxic, heat. resistant or other suitable epoxy 908 or other suitable attachment means is used to permanently or removably mount the quartz capillary tube 922 to the fiber optic laser delivery device 306.”, laser delivery device is part of a catheter 300, as shown in fig. 9C the capillary tube 922 can be considered as a housing and someone with ordinary skill in the art would see the advantage of using a solid material such as quartz to prevent an inflow of liquid).
Won and Hennings are both analogous arts considering they are both in the field of vascular catheters.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Won and Geun to incorporate the quartz housing of Hennings to achieve the same results. One would have motivation to combine because the quartz tube provides a sealed air chamber (Para [0090]).
Regarding Claim 11, Won, Geun, and Hennings disclose all the elements of the claimed invention as cited in claims 9 and 10.
Won further discloses the catheter device (Fig. 1 – 120)
 the device further comprises an ultrasonic transducer for transmitting an ultrasonic wave provided from the imaging device to the sample and transmitting the ultrasonic wave emitted by the sample to the ultrasound and photoacoustic image unit. 
However Geun discloses the device further comprises an ultrasonic transducer for transmitting an ultrasonic wave provided from the imaging device to the sample and transmitting the ultrasonic wave emitted the sample to the ultrasound and photoacoustic image unit (Pg.3 Para.6 – “the ultrasonic imaging generating unit further includes a transducer connected to the electroacoustic transducer and a transducer line for transducing an electric signal from the electroacoustic transducer into an ultrasonic signal, The ultrasound signal transmitted to the measurement object via the transducer and returning after the response to the measurement object may be converted to an electrical signal by the transducer and then transmitted to the control unit.”).
Won and Geun are both analogous arts considering they are both in the field of OCT imaging with additional modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Won and Hennings to incorporate the ultrasonic imaging unit of Geun to achieve the same results. One would have motivation to combine because simultaneously implementing OCT, photoacoustic imaging, as well as ultrasound imaging simplifies the process of acquiring image information (Pg. 2 Description Para. 8).
Regarding Claim 12, Won, Geun, and Hennings disclose all the elements of the claimed invention as cited in claims 9, 10, and 11.
Conversely Won does not teach wherein the ultrasonic transducer is configured to receive an acoustic wave reflected from the sample, and transmit it to the imaging device.
However Geun discloses wherein the ultrasonic transducer is provided to receive an acoustic wave reflected from the sample, and transmit it to the imaging device (Pg.4 Para.14 – “In other words, .
Won and Geun are both analogous arts considering they are both in the field of OCT imaging with additional modes of imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Won and Hennings to incorporate the ultrasonic imaging unit of Geun to achieve the same results. One would have motivation to combine because simultaneously implementing OCT, photoacoustic imaging, as well as ultrasound imaging simplifies the process of acquiring image information (Pg. 2 Description Para. 8).
Response to Arguments
Applicant’s arguments, see page 11 filed March 22, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.C.L./Examiner, Art Unit 3793         
         
/SERKAN AKAR/Primary Examiner, Art Unit 3793